    Case 3:19-cv-02771-B Document 8 Filed 01/15/20                   Page 1 of 1 PageID 46



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


 WILLIAM D. REINHARDT, Individually                     Case No. 3:19-cv-02771-B
 and On Behalf of All Others Similarly
 Situated,

                                    Plaintiff,

                        v.

 ENERGY TRANSFER LP, KELCY L.
 WARREN, JOHN W. MCREYNOLDS,
 and THOMAS E. LONG,

                                    Defendants.


                             NOTICE OF VOLUNTARY DISMISSAL

       WHEREAS, no defendant in the above-captioned action Reinhardt v. Energy Transfer LP

et al., No. 3:19-cv-02771-B, brought before the United States District Court for the Northern

District of Texas, has served an answer or motion for summary judgment;

       NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A), plaintiff William D. Reinhardt hereby voluntarily dismisses the above-captioned

action, without prejudice, as to all defendants.

Dated: January 15, 2020                          Respectfully submitted,

                                                 /s/ Willie C. Briscoe
                                                 WILLIE C. BRISCOE
                                                 State Bar Number 24001788
                                                 THE BRISCOE LAW FIRM, PLLC
                                                 12700 Park Central Drive, Suite 520
                                                 Dallas, TX 75251
                                                 Telephone: 972-521-6868
                                                 Facsimile: 281-254-7789
                                                 wbriscoe@thebriscoelawfirm.com
                                                 Counsel for Plaintiff



                                                    1
